Citation Nr: 0325272	
Decision Date: 09/26/03    Archive Date: 10/02/03

DOCKET NO.  98-20 500	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Los Angeles, California


THE ISSUE

Entitlement to service connection for the residuals of a 
right foot injury, to include residuals of a right ankle 
injury.  


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Joseph Michael Horrigan


INTRODUCTION

The veteran served on active duty from July 1966 to June 
1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1998 rating action that 
found that no new and material evidence had been submitted to 
reopen a claim for service connection for residuals of a 
right ankle disability previously denied by the Board in May 
1996 on the basis that no new and material evidence had been 
submitted to reopen a claim previously denied in a final 
rating decision of October 1975.  

In February 2001 the Board found, that new and material 
evidence had been submitted to reopen the veteran's claim for 
service connection for residuals of a right foot sprain.  The 
Board thereupon remanded the issue now on appeal as well as 
the issue of entitlement to service connection for residuals 
of a right foot amputation secondary to the right foot 
injury, to the RO for further development.

In February 2002, the RO granted service connection for the 
right foot amputation, secondary to diabetes mellitus.


FINDING OF FACT

The veteran has residuals of a right ankle injury sustained 
during service.


CONCLUSION OF LAW

Residuals of a right ankle strain were incurred during 
service.  38 U.S.C.A. § 1110(West 2002); 38 C.F.R. § 3.303(d) 
(2002)


REASONS AND BASES FOR FINDINGS AND CONCLUSION

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 
2002).  The VCAA eliminated the well-grounded requirement and 
modified VA's duties to notify and assist claimants.  
38 U.S.C.A. §§ 5103, 5103A, 5107(a).

The United States Court of Appeals for Veterans Claims 
(Court) has concluded that the VCAA was not applicable where 
further assistance would not aid the appellant in 
substantiating his claim.  Wensch v. Principi, 15 Vet App 362 
(2001); see 38 U.S.C.A. § 5103A(a)(2) (Secretary not required 
to provide assistance "if no reasonable possibility exists 
that such assistance would aid in substantiating the 
claim").  In view of the Board's favorable decision with 
regard to the issue decided in this appeal, further 
assistance is unnecessary to aid the appellant in 
substantiating his claim.  

Accordingly, the Board will proceed to adjudicate on the 
current record the veteran's claim regarding service 
connection for a right ankle disability.  

1.	Factual Basis  

On the veteran's July 1966 examination prior to service 
enlistment his lower extremities were evaluated as normal on 
clinical evaluation.  Review of the service medical records 
reveals that the veteran was hospitalized in November and 
December 1967 after he injured his right ankle when a vehicle 
he was riding on detonated a land mine.  In the course of the 
hospitalization his right ankle and foot were encased in a 
cast that was subsequently removed.  At the time of discharge 
the veteran had no difficulty walking and there was no 
tenderness about the ankle.  The veteran's lower extremities 
were evaluated as normal on a November 1968 extension 
physical examination and on his June 1969 examination prior 
to service discharge.  His lower extremities were again 
evaluated as normal on a service department physical 
conducted in January 1970.  

On a VA medical examination in August 1975 the veteran 
complained of pain in the right ankle.  On evaluation it was 
noted that plantar flexion and dorsiflexion in the right foot 
was less than in the left foot.  There was some swelling in 
the right ankle region. The diagnoses included contusion to 
the right leg.  

An official law enforcement record indicates that the 
veteran, while a law enforcement officer in December 1978, 
was bitten by a dog about two inches above the right heel.  

During private treatment in March 1992, the veteran's right 
ankle was noted to be slightly swollen.  After a VA medical 
examination in May 1992, the diagnoses included normal 
examination of the knees and ankles.    

During an April 1995 hearing at the RO the veteran described 
his inservice injury to his right ankle and he said that he 
had pain and swelling in the right ankle thereafter during 
service and after service discharge.  

In a July 1998 statement, a private podiatrist stated that as 
a result of the veteran's inservice injury his right foot was 
deformed and his right ankle was in an osseous equines 
position.  It was stated that the veteran's right ankle 
motion was limited and abnormal pressure was borne on the 
bottom of the big toe causing ulceration.  In an August 1998 
statement, a VA podiatrist reported that the veteran had 
sustained a land mine injury to the right ankle that resulted 
in severely decreased ankle joint motion and limitation of 
activity.  

After a January 1999 VA performed MRI, a right ankle joint 
effusion was identified as well an irregularity of the 
Achilles tendon suggesting a prior lengthening.  A metallic 
artifact within the soft tissues was found on examination of 
shavings. 

Of record is a May 1999 statement from a private physician 
who reported conducting an independent medical evaluation of 
the relationship between the veteran's inservice right 
foot/ankle injury and his diabetes mellitus.  It was said 
that since his inservice injury the veteran had had pain and 
deformity of his ankle and foot.  Evaluation revealed 
limitation of right ankle plantar flexion.  The doctor opined 
that the veteran's right ankle foot injury very likely 
resulted in a vascular injury that contributed to healing 
problems with post service wounds that resulted in 
amputation.  

In a November 1999 opinion, a VA physician opined, 
essentially, that the evidence showed no vascular injury due 
to the veteran's inservice injury to his right foot.  The 
available evidence showed that diabetes mellitus and diabetic 
peripheral neuropathy were the main etiologies for a right 
foot amputation.  In a July 1999 opinion a VA vascular 
surgeon stated, essentially, that he agreed with the above 
opinion.   

During a December 2000 RO hearing before the undersigned the 
stated that he injured his right foot and ankle in a blast 
injury while in Vietnam. He testified that VA physicians had 
told him that there was a relationship between the veteran's 
wartime injury to his right foot and ankle and his post-
service vascular problems that resulted in an amputation of 
most of his right foot.  

On VA examination in July 2002, the examiner concluded that 
there was no relationship between the in-service injury and a 
current right foot disability.  The examiner did not report 
specific conclusions referable to the ankle.

                                                          II.  
Legal Analysis 

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by wartime 
service.  38 U.S.C.A. § 1110.

Review of the service medical records clearly shows that the 
veteran experienced an injury to the right ankle as a result 
of a land mine explosion that occurred in late 1967 while he 
was serving in Vietnam.  The question to be resolved in this 
appeal is whether the veteran has residuals of this wartime 
injury to his right ankle.  

In a July 1998 statement, a private podiatrist stated that as 
a result of the veteran's inservice injury his right foot was 
deformed and his right ankle was in an osseous equines 
position In a July 1998 statement, a private podiatrist 
stated that as a result of the veteran's inservice injury his 
right foot was deformed and his right ankle was in an osseous 
equines position.  It was also stated that the veteran's 
right ankle motion was limited.  In an August 1998 statement, 
a VA podiatrist also opined that the veteran had sustained a 
land mine injury to the right ankle that resulted in severely 
decreased ankle joint motion and limitation of activity.  It 
is also noted that a 1999 MRI revealed a metallic fragment in 
the soft tissue in the right ankle area. After medical 
evaluation by a private physician in May 1999, it was the 
doctor's opinion that the veteran had had pain, deformity of 
his right ankle and limitation of right ankle plantar flexion 
related to his service injury.  

The VA examiner who conducted the June 2002 examination 
concluded that there was no link between a right foot 
disability and service, but did not specifically comment on 
whether there was a right ankle disability that could be 
linked to service.  Given the finding of foreign bodies in 
the region of the right ankle, and the other medical 
opinions, the Board finds that the evidence is in favor of 
the grant of service connection for a right ankle disability 
as residual to the injury in service.


ORDER

Service connection for the residuals of a right ankle injury 
is granted 


	                        
____________________________________________
	Mark D. Hindin
	Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2

 

